Citation Nr: 1627117	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  82-23 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for left patellofemoral joint syndrome, with accessory ossification, greater than 10 percent prior to September 13, 1996, greater than 20 percent from September 13, 1996, to April 2, 2001, and greater than 30 percent from April 2, 2001.

2.  Entitlement to an initial rating greater than 10 percent for painful pre-tibial scarring of the left leg with chronic periostitis.

(The issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for a nervous condition, a bilateral ankle disability, a sinus disability, and a right shoulder disability; entitlement to service connection for an ulcer disorder, a left hip disability, a tooth injury, a bilateral thigh disability, and varicose veins with an ulcer in the left leg; and entitlement to an earlier effective date for the grant of service connection for degenerative joint disease of the left knee are the subject of a separate decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981, and from February 1982 to August 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 1982 and February 1983 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2005 the Board remanded these claims to afford the Veteran a travel board hearing.  However, no such hearing was scheduled.  Accordingly in April 2010, the Board remanded the issues again for the RO to schedule the Veteran for a hearing.

In June 2010, the Veteran presented testimony at a hearing before the undersigned.  A transcript of this hearing has been associated with the Veteran's claims folder.

Previously, in August 2004 a different Veterans Law Judge held a hearing on eleven separate issues, which were denied in the April 2010 Board decision.  The transcript of that hearing is also of record.  Subsequently, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2012 Memorandum Decision, the Court ordered that the April 2010 Board decision be set aside and remanded all claims for readjudication.  The Court's decision incorrectly stated that the two issues which are the subject of this remand were denied by the Board in the April 2010 decision.  However, as previously stated, the Board did not deny these issues but remanded to afford the Veteran a hearing.  As the undersigned in this matter has not taken testimony on the issues remanded by the Court, they will be the subject of a separate decision that will be issued separately from the issues reflected above.

The issues that are the subject of this decision again were remanded by the Board in August 2013 for additional development.  

The record reflects that after the final Supplemental Statement of the Case (SSOC) additional relevant evidence was associated with the Veteran's claims folder.  No subsequent SSOC was issued, but this is not necessary because in a September 2015 statement the Veteran's representative explicitly waived initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2015).

As an initial consideration, the Board also has considered the applicability of 38 U.S.C.A. § 1114(k) and (l) (special monthly compensation (SMC) for the loss of use of one foot or both feet) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving the lower extremities; however, entitlement to SMC based on the loss of use of the right and left knees was denied in a September 2015 rating decision.  The Veteran has not expressed disagreement with the determination in the form of a formal notice of disagreement or otherwise.  As such, further consideration of such claims will not be undertaken herein. 

The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  That said, the claims for increased evaluation and TDIU may be separately adjudicated.  Id. at 454.  In this case, the September 2015 rating decision denied entitlement to TDIU.  As the Veteran has not expressed disagreement with the determination in the form of a formal notice of disagreement and has not otherwise submitted information indicating that he is unemployable due to his service-connected disabilities on appeal herein since that determination, further consideration of entitlement to TDIU will not be undertaken herein.

In May 2015, the Veteran resubmitted a March 2014 notice of disagreement with an August 2013 rating decision that denied entitlement to service connection for depression, a low back condition, a right knee condition, and special monthly compensation based on the need for Aid and Attendance / Housebound status.  This submittal cannot be construed as a timely substantive appeal of the February 2015 Statement of the Case (SOC) that continued the denial of these issues, as it was received outside of the statutory time period for a timely appeal.  The Board also cannot accept the submission as a claim for benefits as, effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local RO.  The Veteran is advised that if he wishes to open a claim or claims, he may do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).



FINDINGS OF FACT

1.  Throughout the appellate time period the Veteran's left patellofemoral joint syndrome, with accessory ossification, has been manifested by significant weakness, crepitus, swelling, and giving out, resulting in instability and multiple falls.

2.  From April 16, 2013, the Veteran's left knee disability also exhibited symptoms that most nearly approximated active limitation of extension to 30 degrees due to pain and/or ankylosis of the joint.

3.  Throughout the appellate time period his painful pre-tibial scarring of the left leg with chronic periostitis has been manifested by pain, including a sharp and burning sensation with movement.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no higher, for left patellofemoral joint syndrome, with accessory ossification, for severe lateral instability or recurrent subluxation, have been met or approximated for the entire appellate time period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2015).

2.  From April 16, 2013, the criteria for a separate disability rating of 40 percent, but no more, for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5261-5256 (2015).

3.  The criteria for an initial disability rating greater than 10 percent for painful pre-tibial scarring of the left leg with chronic periostitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5262-5022 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in February 2004, November 2005, and August 2008.  

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 48 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Based in part on the representations made during the hearing, the Board remanded the claims for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Several VA examinations have been secured, most recently in August 2015.  With respect to the August 2015 examinations, the examiners reviewed the claims file and rendered requested opinions with supporting rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions are adequate for adjudication.

Based on the November 2005 notice letter, June 2010 Board hearing, the confirmation of the association of SSA records, the March 2015 VA examination reports, and the readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The procedural history of these claims is extremely complicated.  As such, a summary is provided herein.  A September 1982 rating decision granted entitlement to service connection for residuals, injury to midshaft of left tibia with chip fracture and hematoma, and assigned a noncompensable rating, effective August 27, 1982.  In a February 1983 rating decision, the noncompensable rating was increased to 10 percent, effective August 27, 1982, under DC 5262-5022.  The disability was recharacterized as painful pretibial scarring, left leg, with chronic periostitis.  The same rating decision granted entitlement to left patellofemoral joint syndrome with accessory ossification, center of left patella and assigned a 10 percent rating, effective August 27, 1982, under DC 5257, based on mild quadriceps atrophy, crepitus, and tenderness in the patellofemoral joint and patella facet areas.  

A July 1998 Supplemental Statement of the Case (SSOC) noted that an increased rating of 20 percent for left patellofemoral joint syndrome had been granted, effective September 13, 1996, based on moderate subluxation or lateral instability.  

In a November 2001 rating decision, the RO granted an increased rating of 30 percent for left patellofemoral syndrome, effective April 2, 2001, for severe recurrent subluxation or lateral instability.  That same rating decision also granted a separate 10 percent rating for degenerative joint disease, left knee, effective April 2, 2001, based on leg flexion limited to 45 degrees, under DC 5010-5260.

Thus, during the appeal period, the Veteran is in receipt of ratings ranging from 10 percent to 30 percent under DC 5257 for recurrent subluxation or lateral instability; a 10 percent rating under DC 5262-5022 for painful pretibial scarring, left leg, with chronic periostitis; and a 10 percent rating for degenerative joint disease of the left knee under DC 5010-5260.  The Veteran has not appealed the 10 percent disability rating or effective date assigned by the November 2001 rating decision for evaluation under DC 5010-5260.  Therefore, that issue is not before the Board; thus, the criteria and evidence regarding flexion of the knee will not be discussed further herein.  

The Veteran contends that the current ratings for left patellofemoral syndrome and painful pretibial scarring, left leg, with chronic periostitis do not accurately reflect the severity of his left lower extremity disabilities.

The relevant sections of 38 C.F.R. § 4.71a, "Schedule of ratings - musculoskeletal system," have not been revised during the pendency of the appeal.  DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Similarly, DC 5022 provides that periostitis is to be rated as degenerative arthritis.  

Normal range of extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the Veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

As noted, the Veteran has been awarded a separate 10 percent rating under DC 5260 for degenerative joint disease of the left knee based on limitation of flexion.  Although that rating is not on appeal and will not be discussed further herein, the Board notes that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

During service, in March 1982, the Veteran was seen for mild edema of the left ankle that was assessed as a mild sprain that was resolving.  In April 1982, the Veteran complained of left knee and thigh pains after being kicked while playing soccer.  On examination, the knee was tender to palpation and the assessment was strain of the left knee collateral and lateral ankle ligaments.  Later in April 1982, the Veteran reported pain due to someone stepping on his left leg and there was tenderness at the midshaft of the left tibia.  X-rays were negative and the diagnosis was contusion.  In May 1982, the Veteran was treated for a soft tissue contusion of the left antero-medial tibia.  That month, the Veteran also was diagnosed with a chip fracture that was found to be resolving by July 1982.  In June 1982, the Veteran injured his left lower leg playing soccer.  There was pitting edema and inflammation.  In August 1982, the Veteran was granted an administrative discharge for reasons unrelated to his left lower extremity.  In an August 1982 Report of Medical History prior to discharge, the Veteran reported sharp pains across the shin, a burning sensation in the left ankle, and a subperiosteal hemorrhage with small chip fracture in the left leg (mid-tibia).  

After service, in November 1982 the Veteran complained of left leg pain and there was some tenderness on palpation.

A February 1983 VA examination found a tender scar over the left midtibial area.  There was full range of motion of the left knee, but there was mild quadriceps atrophy.  Ligament testing, including McMurray's, Lachman's, and drawer testing, all were negative.  There was no evidence of effusion.  There was patellar crepitus and tenderness in the left patellofemoral joint and patellar facet areas.  X-rays showed accessory ossification of the left patella.  The diagnosis was left patellofemoral joint syndrome with accessory ossification and painful pretibial scarring of the left leg with chronic periostitis.

In a March 1983 statement, the Veteran reported pain and constant swelling in the left leg.  The only type of jobs the Veteran had been able to find required long periods of standing and he had been told that his leg would never heal unless he stayed off of it.  In an April 1983 statement, the Veteran stated that he had been laid off of work because he was not able to stand for extended periods of time, as required by the job.  In May 1983 and January 1984, the Veteran hurt his shoulder after his left knee gave out.  In August 1984, the Veteran described ongoing problems with his left knee giving way and stated that he had been unable to work for the past three weeks.  On examination, there was limited range of motion and some tenderness, but no swelling.  Diagnoses were chronic left knee pain secondary to scar tissue and bipartite patella.

VA treatment records documented ongoing complaints of left knee problems with diagnoses of bipartite patella.  In May 1986, the Veteran claimed that his leg had given out and he had fallen.  The left knee was painful on examination and the assessment was rule out arthritis of the left knee.  In October 1987, the Veteran started physical therapy for his left knee problems based on his complaints of ongoing pain and swelling.  At that time, range of motion was within normal limits, but quadriceps and hamstring strength was poor on the left.  He was ambulatory without assistance.  In November 1987, the Veteran was issued an elastic knee support.  In December 1987, the Veteran was working at the United States Post Office and was required to be on his feet all day.  He also drove a manual transmission truck.  These activities caused knee problems.  On examination, the Veteran had full range of motion and the ligaments were stable.  There was tenderness and x-rays showed early arthritis.  The diagnosis was synovitis and early osteoarthritis, left knee.

In August 1988, the Veteran reported left knee popping and weakness.  The Veteran had received steroid shots in the knee the previous year, but the knee had started hurting again.  VA treatment records document ongoing left knee problems, including pain and weakness.  In July 1992, for example, the Veteran complained of cramps and pain in the left leg, knee, and ankle.  

In September 1996, the Veteran was noted to wear a knee brace.  Range of motion was decreased in extension with pain and some weakness.  By October 1996, with physical therapy there was improvement in left knee extension.  In April 1997, however, there again was noted decreased extension of the left knee with pain.  In February 1998, the Veteran described ongoing pain in the left knee since 1982.  He had most recently undergone physical therapy from April to October 1997, which had temporarily helped.  Currently, he was having sharp left knee pain that radiated to the lower leg.  The Veteran was using a wooden cane and hinged knee brace.  There was decreased musculature in the left gastrocnemius and quadriceps.  McMurray testing was positive with pain.  On examination, there was full range of motion with minimal pain on extension.  

An April 1997 VA examination report included the Veteran's report that his left leg "stays swollen all the time."  He claimed to have been on bed rest and physical therapy for his left knee and shoulder.  The Veteran also described pain, swelling, and popping in the knee.  On examination, there was noted effusion, but no instability.  Extension was to 0 degrees.  The diagnosis was left patella-femoral pain syndrome.

August 1997 x-rays of the left knee were normal.

In March 1998, the Veteran testified at a hearing before an RO representative.  At that time, the Veteran reported pain, swelling, and restricted motion in the left ankle, as well as limited standing and walking.  As to the left knee, the Veteran described pain, popping, swelling, inflammation, and cramping.  He described giving way, particularly on stairs or sloped ground.  He wore a brace and used a cane.  

The Veteran was afforded a VA examination in May 1998.  The Veteran reported pain, stiffness, swelling, and buckling in the left knee.  There was constant pain that was increased by walking, standing, and climbing stairs.  He wore a knee brace and used a cane.  On examination, left knee extension was to -5 degrees (with pain onset at -15 degrees).  Left ankle dorsiflexion was to 5 degrees, plantar flexion to 30 degrees, inversion to 15 degrees, and eversion to 5 degrees.  There was moderate tenderness to the left knee and leg and he walked with a limp.  

A July 1998 determination, as explained in a Supplemental Statement of the Case (SSOC), granted an increased rating for the left knee disability to 20 percent, effective September 13, 1996, the date at which the RO asserted a claim for increased rating had been submitted.  (As discussed above, however, the Board is considering the Veteran's claim as an original claim for entitlement to increased rating, including the period prior to September 13, 1996.)  The 20 percent rating was assigned as equivalent to moderate lateral instability or recurrent subluxation.  
In a September 1998 statement, the Veteran indicated that he experienced cramps and pains in the left leg and knee and at times he was unable to move or get out of bed.  

After a January 1999 motor vehicle accident, the Veteran reported some left knee pain.  On examination, there was tenderness, but no gross deformity.  The relevant assessment was contusion, left knee.  X-rays showed evidence of old patellar injury, but no new problems and the Veteran was able to bear full weight on the knee.  In March 1999, the Veteran's neoprene sleeve for the left ankle was noted to not provide enough support.  A more supportive brace was ordered.  In an April 1999 private examination of the right shoulder, the Veteran reported being able to stand comfortably for 10 minutes and could walk for a half mile.  

The Veteran was afforded a VA examination for the left knee in May 2001.  He contended that the left knee and lower leg conditions had increased in severity since the last examination.  He reported that the leg and knee were constantly swollen and that repetitive bending or any type of walking or weight-bearing would cause increased pain.  As a result, the Veteran related that he had gained a large amount of weight in the past two years.  He used the whirlpool function in his bathtub every other day for the swelling and pain, as well as medication when the pain was severe.  The medication decreased the pain, but did not eliminate it.  The pain radiated up and down the leg and caused cramping in the back of the leg.  He used a cane for short distance walks, but otherwise rode in a scooter.  On examination, the Veteran was in a knee brace and used a cane to walk in the examination room (he also had a scooter with him).  The Veteran's gait was slow and methodical, more of a waddle, and he appeared not to bend the knee at all.  There was guarding of the knee.  He claimed that he could not heel or toe walk on the left.  Deep tendon reflexes were dull, but peripheral pulses were present and equal.  There was noted edema from the knee down the leg, as well as prominent varicosities in the back of the calf and hamstring.  There was no ankylosis.  There was mild effusion and severe pain in the left patella region.  Extension of the left knee was to 0 degrees, with severe limitation due to pain.  Stability testing was difficult due to the swelling, but McMurray's test appeared to be positive.  There was extreme guarding of the left knee with any mild manipulation eliciting pain.  X-rays of the left knee showed early degenerative joint disease.

In June 2001, associated left knee muscle strength was fair, but range of motion was within normal limits.  In July 2001, the Veteran reported that in the last month his left knee pain had ranged from 5 to 10 out of 10 and that currently it was a 10.  He described the pain as continual, sharp, burning, radiating, and throbbing.  The pain was considered to interfere with general activity at the 8 out of 10 level and work at the 6 out of 10 level.  In August 2001, left knee range of motion was within functional limits, but associated muscle strength was only 3 out of 5.  By November 2001, the Veteran reported that physical therapy had provided satisfactory relief of his pain and improvement to the point that he had been walking without any assistive devices.  On examination, left knee stability was within normal limits and there was no effusion in the knee.  Quadriceps and hamstring strengthening had improved considerably, although there still was weakness in the rectus medialis group.

In April 2002, the Veteran reported that he had been doing fairly well until falling at home a few days previously.  Normally his pain level was 8 out of 10, but currently was 10 out of 10 due to back and knee pain.  On examination, left knee flexors and extensors had a measured muscle strength of 3- out of 5.  Range of motion was limited to -20 degrees of extension.  The Veteran was able to ambulate independently with the use of a straight cane and knee brace.  His dynamic balance was good with the use of the cane and poor without it.  In July 2002, the Veteran reported constant left knee pain that was increasing in intensity since an April 2002 fall while wearing his knee brace.  He was noted to have good balance while using his cane and poor balance without it.  Another July 2002 treatment record documented complaints of left knee pain, giving out, and swelling.  He used a motorized scooter and a knee brace.  There was observed swelling on examination, but no instability.  He was treated with physical therapy.  MRI of the left knee was normal and unchanged from May 1998.  In September 2002, range of motion of the left knee was within normal limits.

The Veteran was afforded a VA examination for his left knee in March 2003.  He reported pain, weakness, stiffness, swelling 4 to 5 times per week, instability once or twice per day, and frequent locking.  He took pain medication with minimal relief, but the pain generally was constant other than being exacerbated by weightbearing.  The Veteran arrived in a motorized wheelchair for his back problems and was wearing a knee brace and had a cane for the left knee.  There was mild recurrent subluxation on examination.  He had retired from the United States Post Office in 1991.  Current activities were restricted due to pain and instability in the knee, such as limited walking.  He used a motorized wheelchair for most activities and otherwise used his knee brace and cane.  On examination, his left knee pain level was 9 out of 10.  Extension was to 0 degrees.  There was pain on palpation and mild laxity with movement.  Muscle spasms were noted, as well as calluses on the feet.  There was no maladjustment or malalignment of the Achilles tendon.  The diagnosis was advanced degenerative joint disease of the left knee with residual chronic tendonitis, corn and callosities formation, instability, loss of motion with moderate functional loss due to pain.

In April 2003, the Veteran described left knee pain, but examination showed range of motion within functional limits.  In May 2003, the Veteran reported swelling, clicking, and giving way of the left knee.  Examination showed small effusion, tenderness, extension to 0 degrees, and no instability.  Another May 2003 treatment record documented muscle strength of 4 out of 5 and range of motion within functional limits.  A June 2003 MRI of the left knee showed prepatellar bursitis and soft tissue edema that might be posttraumatic, as well as a questionable partial tear of the anterior cruciate ligament that might be remote.

A July 2004 VA orthopedic examination included the Veteran's reports of radiating pain from the left knee to the great toe.  Examination was negative.  July 2004, September 2004 and December 2004 VA neurology clinic records included findings of slightly decreased muscle strength of 4 out of 5 in the left lower extremity, but with a normal gait.  The Veteran reported left lower extremity paresthesias / pain that had subsided by the time of the December 2004 treatment following being fitted for new support shoes and having the knee brace adjusted.  The symptoms were found to most likely be orthopedic in nature.  
Thereafter, the Veteran had ongoing treatment for his left knee, including physical therapy.  In August 2005, strength in the left knee was fair and range of motion within functional limits.  In February 2006, the Veteran requested that physical therapy be suspended until swelling in his left knee subsided.  In July 2006 and November 2006, the Veteran had pain in multiple joints, including the knees, and described his pain level as 9 out of 10.  In February 2007, exercise was limited due to bilateral knee problems.  

In January 2008, the Veteran denied any falls, but was walking only short distances.  There also was no frank weakness or numbness in the extremities.  There was limited motion on examination due to pain.  Muscle strength was 5 out of 5.  In February 2008, associated muscle strength was 3+ out of 5 and range of motion was within functional limits.  He rated his pain in the knee and other joints as 9 out of 10.  In July 2008, pain in multiple joints, including the knees, was described as 10 out of 10.  The Veteran continued to use a motorized wheel chair and knee brace.  A December 2008 MRI showed a small bone bruise in the anterior medial femoral epicondyle with questionable corresponding patella bone bruise, as well as small joint effusion and mild intrasubstance degeneration of the menisci without evidence of tear.  

In January 2009, knee flexor and extensor muscle strength was 3 out of 5, but range of motion was within functional limits.  In February 2009, the Veteran was denied renewal of his physical therapy prescription because he had reached maximum medical improvement because he refused to do his prescribed home exercises or use weights during his physical therapy sessions.  In March 2009, pain in multiple joints, including the left knee, was 10 out of 10.  In May 2009, associated muscle strength with the left knee was good or 4 out of 5, depending on the record, and range of motion was within functional limits.

The Veteran was afforded a VA examination for the left leg in June 2009.  At that time, the Veteran reported the use of a walker with good effectiveness.  There was no evidence of leg shortening, bone abnormality, or joint abnormality.  He was unable to stand for more than a few minutes or walk for more than a few yards.  There was no evidence of genu recurvatum, bone disease, or malunion of the os calcis or astragalus.  Range of motion testing was not completed.  X-rays of the tibia and fibula showed venous calcification and suspicion for old healed fracture of the left patella with no displacement, deformity, or effusion.  

A June 2009 VA treatment record showed good associated left knee muscle strength and range of motion within functional limits.

The Veteran had a hearing before the undersigned in June 2010.  The Veteran described chronic pain in the left knee, as well as locking and falls on a regular basis.  The knee last locked on him at some point in the past month.  He had swelling in the knee 90 percent of the time and there was a burning sensation from the big toe up the leg.  As to the pre-tibial scarring, there was a sharp, burning sensation with movement and he had considerable sleep problems.  The scar was very painful to the touch.  He also had problems in the leg from varicose veins.  

In June 2010, the Veteran reported constant left knee pain that ranged between 3 and 5 out of 10.  The pain affected general activity and normal work.  June 2010 x-rays showed bipartite patella without active fracture and no joint effusion.  Another June 2010 VA treatment record noted tenderness on palpation of the knee and that extension was to 0 degrees with pain.  There was no medial or lateral laxity and no effusion.  In June 2011, the Veteran requested a walker be prescribed.  June 2011 x-rays showed mild degenerative joint disease.  In August 2011, bilateral knee pain was 8 out of 10.  

In a September 2011 statement, the Veteran indicated that his left knee was swollen "98% of the time."  He also described his left knee pain as 9.5 out of 10.  When riding in a vehicle he experienced sharp pains all over the knee.  

In October 2011, associated muscle strength was 3- out of 5 and extension was to 0 degrees.  He described knee "locking" and was wearing bilateral knee braces to improve stability.

In April 2013, the Veteran underwent a VA aid and attendance examination.  He reported difficulty with extended walking or standing for problems that included his knees.  He took medication for vertigo, but still experienced imbalance/dizziness daily.  The Veteran reported that it took 4 to 5 hours to dress himself due to applying braces and pain.  The Veteran was observed to have a slow antalgic gait with hesitation and unsteady propulsion when transferring from his wheelchair to the examination table.  He walked without the assistance of others only in his home and even then used a brace and walker.  He used a powered wheelchair outside the house.  Examination of the left lower extremity showed limitation of joint motion, muscle weakness, and lack of coordination.  The examiner noted that the Veteran did not have a current condition with respect to his scarring, pre-tibia, left leg with periostitis.

The Veteran was afforded a VA examination for his knees in April 2013.  There was noted degenerative joint disease of the left knee.  Flare-ups resulted in slowed movement, problems with varicose veins, and difficulty sleeping.  On examination, left knee extension was limited to 30 degrees, with pain onset at that point.  Repetitive motion testing appears not to have been completed, but there was noted functional loss after repetitive use resulting in less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain on palpation.  The strength of the knee flexors was 4 out of 5 and the extensors were 3 out of 5.  Lachman, posterior drawer, and medial-lateral instability testing all were normal.  There was no evidence of recurrent patellar subluxation/dislocation.  There were no noted left meniscal problems.  The Veteran regularly used a wheelchair, occasionally used a walker, and always used a knee brace.  There was anterior tibia pain with walking.  Effective function was not to the point that the Veteran would be equally well served with amputation of the left knee with prosthesis.  X-rays showed arthritis, but no evidence of patellar subluxation.  

In February 2014, the Veteran was seen for complaints of right knee pain, although he also noted ongoing left knee pain.  On examination, he had a normal gait without limp, but arrived in a wheelchair.  There was noted left knee swelling.  Range of motion was limited to 5 degrees of extension.  Patella posture and tracking were normal and apprehension testing was negative.  In March 2014, there was tenderness to palpation, but range of motion was described as good.  

In January 2015, examination of the knees showed no tenderness, effusion, or instability, and range of motion was good.

The Veteran was afforded a VA examination in March 2015.  The diagnosis was left knee patellofemoral syndrome with periostitis, left patellofemoral pain syndrome, and left knee degenerative joint disease.  The Veteran denied flare-ups involving the left lower extremity.  On examination, extension was to 10 degrees (limited by pain to 15 degrees) due to pain resulting in functional loss.  There also was tenderness and crepitus.  He was unable to perform repetitive use testing due to significant pain with motion.  There also was chronic left knee effusion, an antalgic gait, and an inability to stand, walk, or bear weight for prolonged periods of time.  Muscle strength of the left flexors and extensors, however, was normal and there was no muscle atrophy.  The examiner indicated that there was no history of recurrent subluxation or lateral instability.  There was no joint instability on testing, including normal Lachman, posterior drawer, medial instability, and lateral instability testing.  There was no history of a left meniscus condition.  The Veteran made constant use of a brace and walker.  X-rays did not show degenerative or traumatic arthritis.  The left knee disability precluded prolonged weight-bearing activities, but not sedentary activities of employment.  In addition, symptoms such as increased left leg pain with extended sitting was due to his non-service connected back disability and not his service-connected left knee disability.

The Veteran also was afforded a March 2015 VA examination for his service-connected scar with periostitis.  There was aching soreness that was increased with pain / pressure on the scar area of the anterior left shin.  The scar was 1 to 2 centimeters by 3 centimeters.  Inferolateral to the scar was a small area of reactive periostitis of the anterior shin that was palpable as a pea-sized raised area on the bone at the border of the scar.  The scar did not affect his ability to work.

The Veteran was afforded an additional VA examination for the left lower extremity in August 2015.  The diagnoses were left shin splints, left patellofemoral pain syndrome, and left knee degenerative joint disease.  He was unable to walk long distances or to squat.  Left knee extension was to 10 degrees.  There was pain on weight-bearing and evidence of crepitus.  The Veteran was reluctant to perform repetitive use testing due to worsening of pain.  Muscle strength was slightly reduced at 4 out of 5, but there was no muscle atrophy.  There was noted ankylosis in flexion between 10 and 20 degrees.  There was a history of slight recurrent subluxation of the left patella and slight instability of the left knee, but the Veteran was reluctant to allow stability testing of the left knee due to worsening of pain.  In addition, it was noted the Veteran had left shin splints that were still painful.  The left shin scar was 1 centimeters by 3 centimeters.  The scar was not painful or unstable and was not of an area greater than 39 square centimeters.  The Veteran made constant use of a wheelchair and occasional use of a walker.  Left leg functioning was not to the point that he would be equally well served with amputation and prosthesis.  X-rays showed degenerative joint disease.  

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's painful pre-tibial scarring of the left leg with chronic periostitis, under DC 5262-5022.  The current 10 percent disability rating is based on the Veteran's reported pain and periostitis in the area.  The Board does not find that his disability picture more closely approximates moderate knee or ankle disability due to this aspect of his disability.  

As to the Veteran's left patellofemoral joint syndrome, with accessory ossification, the Board concludes that the severity of the disability appears to be generally consistent throughout the appellate time period and, as such, more closely approximates the criteria for a 30 percent rating under DC 5257.  38 C.F.R. § 4.7.  In reaching that conclusion, the Board recognizes that the Veteran's left knee has been found to be stable, or at most mildly unstable, for most of the appellate time period.  That said, he has consistently reported giving out of the knee, sometimes resulting in falls.  Moreover, he has been prescribed a knee brace from at least 1987.  As such, his treatment providers have found evidence sufficient to support the Veteran's contentions of left knee instability and, indeed, many records have noted knee instability based on his lay reports.  The Board also finds it extremely significant that for much of the appellate time period the Veteran has been found to have atrophy of one or more of the muscle groups associated with left knee functioning.  These objective findings certainly support the Veteran's overall contention of significant left knee dysfunction and the Board finds the most appropriate area to compensate the Veteran for his overall left knee dysfunction to be under DC 5257.  As such, the Board concludes that a 30 percent rating is warranted for the period prior to April 2, 2001 for severe recurrent subluxation and lateral instability.  Thus, the Veteran is in receipt of a 30 percent rating for the entire appellate time period, which is the maximum schedular rating permitted under DC 5257.

As noted above, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Specific to the knees, separate ratings may be assigned for limitation of motion under DCs 5260 and 5261.  As noted, the Veteran already is in receipt of a 10 percent rating based on limitation of flexion, which, as previously noted, is not currently on appeal to the Board.  The Board finds that a separate 40 percent rating is warranted for limitation of extension from April 16, 2013.  As discussed above, on that date, the Veteran was shown to have extension limited to 30 degrees.  The Board recognizes that a VA treatment record several months later documented extension limited to only 5 degrees, which would warrant a noncompensable rating.  A subsequent March 2015 VA examination showed extension limited by pain to 15 degrees, which would warrant a 20 percent rating.  During an August 2015 VA examination, although extension was limited to only 10 degrees (warranting only a 10 percent rating under DC 5261) there was noted ankylosis from 10 to 20 degrees, which would warrant a 40 percent rating under DC 5256.  Given the overall disability picture for the time period from April 16, 2013, as evidenced by the records showing extension significantly limited by pain and even ankylosis from 10 to 20 degrees, the Board concludes that a 40 percent rating is warranted under DC 5261-5256.

A higher rating under any DC for the period from April 16, 2013, is barred as a matter of law.  That is, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, Amputation Rule (2015).  An above the knee amputation, not to include a thigh amputation, is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, DCs 5162, 5163 (2015).  In this case, based on the above assigned ratings, the combined left knee disability rating is 60 percent from April 16, 2013.

The Board finds that a compensable rating under DC 5261 for limited extension is not warranted prior to April 16, 2013.  In April 2002, there was extension limited to 20 degrees due to a fall, but within several months his range of motion was noted to be within normal limits.  As such, the Board finds that the limitation in April 2002 was a temporary flare-up and not representative of a permanent increase in disability for which an increased rating would be warranted.  Similarly, in September 1996 and April 1997 extension was noted to be limited, but records subsequent to those findings in October 1996 and April 1997 showed normal extension.  The records otherwise do not document limitation of extension to more than 5 degrees prior to the April 16, 2013, examination on which the separate rating awarded above is based.  

Moreover, an increased or separate rating prior to April 16, 2013, would not be warranted under DC 5256 based on ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  During the entire appellate time period prior to April 16, 2013, the Veteran has been able to move his left knee, albeit with some limitation of motion, so it was clearly not ankylosed.  

As to granting a separate or increased rating under any other DC for the period prior to April 16, 2013, no higher or alternative rating under a different DC can be applied.  The Board notes that there are other DCs relating to knee disorders, such as DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), and DC 5263 (for genu recurvatum).  "Semilunar cartilage" is one of the menisci of the knee joint.  STEDMAN'S MEDICAL DICTIONARY 296 (27th ed., 2000).  There is no evidence meniscal cartilage has been dislocated or removed.  The Veteran does not have any evidence of genu recurvatum. 

The Board also has considered whether a separate rating should be assigned for neurological symptoms in the left lower extremity.  However, these symptoms have been linked to his non-service connected back disability and no further consideration is warranted herein.  

The Board notes that functional loss as contemplated by the Court's holding in DeLuca v. Brown was also considered.  The Board recognizes that the medical evidence and the Veteran's testimony show some impairment of left knee function.  In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45. 

In this case, a higher rating based on functional loss is not warranted for the period prior to April 16, 2013.  The Veteran clearly has complaints of chronic pain, weakness, fatigue, swelling, instability, tenderness, and difficulty performing occupational and daily tasks.  However, the Board notes that the 30 percent rating assigned under DC 5257 herein, and the separate 10 percent ratings under DCs 5262-5022 and 5010-5260, are an attempt to compensate the Veteran for his functional difficulties during this time period.  The Veteran did have multiple notations of muscle atrophy during this time period and some notations of decreased muscle strength.  Physical therapy sessions typically helped in those areas; however, once he stopped therapy his condition would regress due, at least according to one note, to his failure to adhere to the prescribed home exercise regimen.  Given the range of motion and strength findings during this time period, the Board concludes that the assigned 30 percent rating under DC 5257 and the 10 percent rating under DC 5262-5022 in effect for the entire appellate time period, as well as the 10 percent rating under DC 5010-5260 from April 2, 2001, fully contemplate the Veteran's functional loss prior to April 16, 2013.  

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  As discussed above, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's painful pre-tibial scarring of the left leg with chronic periostitis under DC 5262-5022.  However, a rating of 30 percent under DC 5257 for left patellofemoral joint syndrome, with accessory ossification, is warranted for the entire appellate time period and a separate 40 percent disability rating is assigned from April 16, 2013, pursuant to DC 5261-5256 for limitation of extension and/or ankylosis of the joint.  Otherwise, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Fenderson, 12 Vet. App. at 119.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, symptoms include weakness, crepitus, swelling, pain, and giving out, resulting in instability, multiple falls, and limitation of flexion and extension.  These are the type of symptoms evaluated under DCs 5262-5022, 5257, 5010-5260, and 5261-5256, as discussed above.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the period prior to April 2, 2001, entitlement to an initial 30 percent rating for left patellofemoral joint syndrome, with accessory ossification, based on lateral instability or recurrent subluxation, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating for left patellofemoral joint syndrome, with accessory ossification, greater than 30 percent is denied.

From April 16, 2013, a separate disability rating of 40 percent, but no higher, for limitation of extension of the left knee pursuant to DC 5261 is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating greater than 10 percent for painful pre-tibial scarring of the left leg with chronic periostitis is denied.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


